OPINION
{¶ 1} Charles K. McAllister entered a plea of guilty by way of bill of information to one count of attempt to commit robbery (by force). He was sentenced to a term of seventeen months imprisonment. McAllister filed a notice of appeal, and in due course, his appointed appellate counsel field an extensive Anders brief, which thoroughly examined the record and the law and concluded that there were no meritorious issues for appeal.
 {¶ 2} On August 6, 2003, we informed McAllister of the fact that his counsel had filed an Anders brief and granted him sixty days from August 6, 2003 to file his pro se brief, if any.
 {¶ 3} No such pro se brief has been filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
 {¶ 5} The judgment appealed from will be affirmed.
FAIN, P.J. and GRADY, J., concur.